DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.

Election/Restrictions
Claims 1-20 are allowable. Claims 11, 12, and 18-20 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on September 25, 2020, is hereby withdrawn and claims 11, 12 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Yoon Sun Kwon on May 27, 2022.
The application has been amended as follows: 
4. The semiconductor device of claim 1, further comprising: 
a protrusion provided between the first active fin and the first sidewall of the active region.
11. The semiconductor device of claim 1, further comprising: 
a gate structure provided on the plurality of active fins and the isolation structure, respectively, the gate structure extending in the second direction; 
a source/drain layer provided on the plurality of active fins adjacent to the gate structure; and
a protrusion provided between the first active fin and the first sidewall of the active region.
12. The semiconductor device of claim 11, 

wherein the source/drain layer is not provided on the protrusion.
13. A semiconductor device, comprising: 
a substrate; 
an active region upwardly protruding from the substrate, the active region comprises: 
     a lower portion having a first width in a second direction parallel to an upper surface of the substrate; and 
     an upper portion provided on the lower portion, the upper portion having a second width smaller than the first width in the second direction; 
an active fin upwardly protruding from the active region and extending in a first direction, the first direction being parallel to the upper surface of the substrate and intersecting with the second direction; 
an isolation structure provided on the substrate, the isolation structure covering a first sidewall of the active region and a lower portion of a sidewall of the active fin; and 
a protrusion provided between the active fin and the first sidewall of the active region.
18. A semiconductor device, comprising: 
a substrate; 
an active region upwardly protruding from the substrate, the active region comprising an upper portion and a lower portion; 
a plurality of active fins upwardly protruding from the active region and extending in a first direction parallel to an upper surface of the substrate, the plurality of active fins being provided in a second direction that is parallel to the upper surface of the substrate and intersects with the first direction; 
an isolation structure provided on the substrate, the isolation structure covering a first sidewall of the active region and a lower portion of a sidewall of each of the plurality of active fins; 
a gate structure provided on the plurality of active fins and the isolation structure, respectively, the gate structure extending in the second direction; and 
a source/drain layer provided on the plurality of active fins adjacent to the gate structure, 
wherein the first sidewall of the active region is provided adjacent to a first active fin among the plurality of active fins, the first active fin being provided on a first edge of the active region in the second direction, 
wherein the first sidewall of the active region comprises a sidewall of the upper portion of the active region and a sidewall of the lower portion of the active region, and
wherein the sidewall of the upper portion of the active region, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape.
19. The semiconductor device of claim 18, further comprising: 
a protrusion provided between the first active fin and the first sidewall of the active region, 
wherein a height of an upper surface of the protrusion is lower than a height of an upper surface of the isolation structure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the first sidewall of the active region comprises a sidewall of the upper portion of the active region and a sidewall of the lower portion of the active region, and wherein the sidewall of the upper portion of the active region, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape", as recited in claims 1 and 18; and "a protrusion provided between the first active fin and the first sidewall of the active region", as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811